



Exhibit 10.1


Execution Version


CREDIT AGREEMENT


dated as of


September 4, 2018


among


PALO ALTO NETWORKS, INC.


The Lenders Party Hereto
and

CITIBANK, N.A.
as Administrative Agent



WELLS FARGO BANK, N.A.
as Syndication Agent
CITIBANK, N.A.
as Sole Bookrunner and Sole Lead Arranger






    

--------------------------------------------------------------------------------








 
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


Article I
 
Definitions
 
5


 
 
 
 
 
Section 1.01.
 
Defined Terms
 
5


Section 1.02.
 
Classification of Loans and Borrowings
 
28


Section 1.03.
 
Terms Generally
 
28


Section 1.04.
 
Accounting Terms; GAAP; Pro Forma Calculations
 
28


Section 1.05.
 
Status of Obligations
 
29


Section 1.06.
 
Eurocurrency Rate
 
30


 
 
 
 
 
Article II
 
The Credits
 
30


 
 
 
 
 
Section 2.01.
 
Commitments
 
30


Section 2.02.
 
Loans and Borrowings
 
30


Section 2.03.
 
Requests for Revolving Borrowings
 
31


Section 2.04.
 
[Reserved]
 
31


Section 2.05.
 
[Reserved]
 
31


Section 2.06.
 
[Reserved]
 
31


Section 2.07.
 
Funding of Borrowings
 
31


Section 2.08.
 
Interest Elections
 
32


Section 2.09.
 
Termination and Reduction of Commitments
 
33


Section 2.10.
 
Repayment of Loans; Evidence of Debt
 
34


Section 2.11.
 
Prepayment of Loans
 
34


Section 2.12.
 
Fees
 
35


Section 2.13.
 
Interest
 
35


Section 2.14.
 
Alternate Rate of Interest
 
36


Section 2.15.
 
Increased Costs
 
37


Section 2.16.
 
Break Funding Payments
 
38


Section 2.17.
 
Taxes
 
39


Section 2.18.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
43


Section 2.19.
 
Mitigation Obligations; Replacement of Lenders
 
44


Section 2.20.
 
Increase Option
 
45


Section 2.21.
 
[Reserved]
 
46


Section 2.22.
 
Defaulting Lenders
 
46


 
 
 
 
 
Article III
 
Representations and Warranties
 
46







    

--------------------------------------------------------------------------------





 
 
 
 
 
Section 3.01.
 
Organization; Powers; Subsidiaries
 
47


Section 3.02.
 
Authorization; Enforceability
 
47


Section 3.03.
 
Governmental Approvals; No Conflicts
 
47


Section 3.04.
 
Financial Condition; No Material Adverse Change
 
47


Section 3.05.
 
Properties
 
48


Section 3.06.
 
Litigation, Environmental and Labor Matters
 
48


Section 3.07.
 
Compliance with Laws and Agreements
 
49


Section 3.08.
 
Investment Company Status
 
49


Section 3.09.
 
Taxes
 
49


Section 3.10.
 
ERISA
 
49


Section 3.11.
 
Disclosure
 
49


Section 3.12.
 
Federal Reserve Regulations
 
50


Section 3.13.
 
Liens
 
50


Section 3.14.
 
No Default
 
50


Section 3.15.
 
Anti-Corruption Laws and Sanctions
 
50


 
 
 
 
 
Article IV
 
Conditions
 
50


 
 
 
 
 
Section 4.01.
 
Effective Date
 
50


Section 4.02.
 
Each Credit Event
 
51


 
 
 
 
 
Article V
 
Affirmative Covenants
 
52


 
 
 
 
 
Section 5.01.
 
Financial Statements and Other Information
 
52


Section 5.02.
 
Notices of Material Events
 
53


Section 5.03.
 
Existence; Conduct of Business
 
53


Section 5.04.
 
Payment of Obligations
 
54


Section 5.05.
 
Maintenance of Properties; Insurance
 
54


Section 5.06.
 
Books and Records; Inspection Rights
 
54


Section 5.07.
 
Compliance with Laws and Material Contractual Obligations
 
54


Section 5.08.
 
Use of Proceeds
 
55


Section 5.09.
 
Subsidiary Guaranty
 
55


 
 
 
 
 
Article VI
 
Negative Covenants
 
55


 
 
 
 
 
Section 6.01.
 
Subsidiary Indebtedness
 
55


Section 6.02.
 
Liens
 
57


Section 6.03.
 
[Reserved]
 
59


Section 6.04.
 
Fundamental Changes
 
59





ii
    

--------------------------------------------------------------------------------





Section 6.05.
 
Investments, Loans, Advances, Guarantees and Acquisitions
 
60


Section 6.06.
 
Swap Agreements
 
61


Section 6.07.
 
Transactions with Affiliates
 
61


Section 6.08.
 
Restricted Payments
 
62


Section 6.09.
 
Restrictive Agreements
 
63


Section 6.10.
 
Financial Covenants
 
63


 
 
 
 
 
Article VII
 
Events of Default
 
64


 
 
 
 
 
Article VIII
 
The Administrative Agent
 
66


 
 
 
 
 
Article IX
 
Miscellaneous
 
69


 
 
 
 
 
Section 9.01.
 
Notices
 
69


Section 9.02.
 
Waivers; Amendments
 
71


Section 9.03.
 
Expenses; Indemnity; Damage Waiver
 
73


Section 9.04.
 
Successors and Assigns
 
75


Section 9.05.
 
Survival
 
78


Section 9.06.
 
Counterparts; Integration; Effectiveness; Electronic Execution    
 
78


Section 9.07.
 
Severability
 
79


Section 9.08.
 
Right of Setoff
 
79


Section 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
79


Section 9.10.
 
WAIVER OF JURY TRIAL
 
80


Section 9.11.
 
Headings
 
80


Section 9.12.
 
Confidentiality
 
80


Section 9.13.
 
USA PATRIOT Act
 
82


Section 9.14.
 
Releases of Subsidiary Guarantors
 
82


Section 9.15.
 
Interest Rate Limitation
 
83


Section 9.16.
 
No Advisory or Fiduciary Responsibility
 
83


Section 9.17.
 
Certain ERISA Matters
 
83


Section 9.18.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
84









iii
    

--------------------------------------------------------------------------------







SCHEDULE:
Schedule 2.01 – Commitments
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - [Intentionally Omitted]
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F - Form of Subsidiary Guaranty
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1 - Form of Borrowing Request
Exhibit H-2 - Form of Interest Election Request
Exhibit I - Form of Note
Exhibit J - Form of Compliance Certificate






iv
    

--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of September 4, 2018 among PALO
ALTO NETWORKS, INC., the LENDERS from time to time party hereto and CITIBANK,
N.A., as Administrative Agent.
The parties hereto agree as follows:

Article I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2019 Notes” means the Borrower’s 0.0% Convertible Senior Notes due 2019.
“2023 Notes” means the Borrower’s 0.75% Convertible Senior Notes due 2023.
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Citibank, N.A. (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in ‎Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$400,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on clause (a) of the definition of the LIBO Rate
at approximately 11:00 a.m. London time on such day, subject to the interest
rate floors set


5
    

--------------------------------------------------------------------------------





forth in the definition of LIBO Rate. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of ‎Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:
 
Leverage Ratio:
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:
< 0.50 to 1.00
1.00%
0.00%
0.125%
Category 2:
≥ 0.50 to 1.00 but < 1.00 to 1.00
1.25%
0.25%
0.15%
Category 3:
≥ 1.00 to 1.00 but < 2.00 to 1.00
1.50%
0.50%
0.20%
Category 4:
≥ 2.00 to 1.00
1.75%
0.75%
0.25%





6
    

--------------------------------------------------------------------------------





For purposes of the foregoing,
(i)    if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to ‎Section 5.01, Category 4 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in ‎Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by ‎Section 9.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in ‎Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of


7
    

--------------------------------------------------------------------------------





the Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Palo Alto Networks, Inc., a Delaware corporation.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with ‎Section 2.03 in the form attached hereto as Exhibit H-1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the London interbank market.
“Capital Lease Obligations” of any Person means, subject to the last sentence of
‎Section 1.04(a), the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital lease obligations on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange


8
    

--------------------------------------------------------------------------------





Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated, appointed or approved by the board of directors of the Borrower
(either by a specific vote or by approval of a proxy statement issued by the
Borrower on behalf of its board of directors in which such individual is named
as a nominee for director) nor (ii) nominated, appointed or approved (either by
a specific vote or by approval of a proxy statement issued by the Borrower on
behalf of its board of directors in which such individual is named as a nominee
for director) by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Citibank” means Citibank, N.A. and its successors.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
‎Section 2.09, (b) increased from time to time pursuant to ‎Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to ‎Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in ‎Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


9
    

--------------------------------------------------------------------------------





“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (a) Consolidated
Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, including, without limitation, any franchise taxes or other taxes based
on income, profits or capital and all other taxes that are included in the
provision for income tax line item on the consolidated income statement of the
Borrower and its Subsidiaries for such period, (c) depreciation and amortization
expense, including amortization of intangibles (including, but not limited to,
goodwill), for such period, (d) any increases in deferred or unearned revenue or
substantially equivalent items for such period (net of any increases in deferred
costs (which deferred costs, for avoidance of doubt, do not include deferred
commissions, capitalized costs to acquire revenue contracts or substantially
equivalent items) for such period), (e) all non-cash expenses, losses or charges
for such period (other than any such non-cash expenses, losses or charges that
represent an accrual or reserve for future cash expenses, losses or charges or
that relate to the write-down of current assets), including, without limitation,
non-cash stock based employee compensation expenses for such period and non-cash
expenses, losses or charges for such period in connection with (A) “goodwill
impairment losses” under FASB Statement 142, (B) unrealized losses resulting
from mark-to-market accounting in respect of Swap Agreements and (C) unrealized
losses on equity investments, (f) any transition, integration and similar fees,
charges and expenses related to Material Acquisitions or Material Dispositions
incurred within the first twelve (12) months of such Material Acquisition or
Material Disposition, (g) restructuring charges (provided that the amount that
may added back pursuant to clause (f) and this clause (g) in the aggregate for
any four fiscal quarter period may not exceed 10% of Consolidated Adjusted
EBITDA for such period (determined without giving effect to any such adjustment
pursuant to this proviso)) and (h) any extraordinary expenses, charges or
losses, and minus, without duplication and to the extent included in calculating
such Consolidated Net Income for such period, the sum of (1) any extraordinary
gains (less all fees and expenses related thereto), (2) any decreases in
deferred or unearned revenue or substantially equivalent items for such period
(net of any decreases in deferred costs (which deferred costs, for avoidance of
doubt, do not include deferred commissions, capitalized costs to acquire revenue
contracts or substantially equivalent items) for such period) and (3) all
non-cash income or gains for such period including, without limitation,
unrealized gains resulting from mark-to-market accounting in respect of Swap
Agreements and unrealized gains on equity investments;
In addition, in the event that the Borrower or any of its Subsidiaries, during
the relevant period, consummated a Material Acquisition or Material Disposition,
Consolidated Adjusted EBITDA will be determined giving pro forma effect to such
Material Acquisition or Material Disposition as if such Material Acquisition or
Material Disposition and any related incurrence or repayment of Indebtedness had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, amortization of debt discount, fees, charges and
related expenses in connection with Indebtedness (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP plus (b) the
portion


10
    

--------------------------------------------------------------------------------





of rent expense with respect to such period under capitalized leases that is
treated as interest in accordance with GAAP plus (c) the implied interest
component of Synthetic Lease Obligations with respect to such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Tangible Assets” means, as of the date of any determination
thereof, the Consolidated Total Assets minus all goodwill, tradenames,
trademarks, patents, unamortized debt discount and expense, developed
technology, customer relationships, acquired intellectual property, in-process
research and development and other like intangible assets, all as set forth on
the most recent balance sheet of the Borrower and its consolidated Subsidiaries
delivered pursuant to ‎Section 5.01(a) or ‎(b).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.
“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into Equity Interests, cash by reference to such Equity Interests
or a combination thereof and including, without limitation, the Specified
Converts.
“Credit Event” means a Borrowing.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless


11
    

--------------------------------------------------------------------------------





such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of (A) a Bankruptcy
Event or (B) a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Company to the Administrative Agent and the Lenders.
“Disqualified Stock” means with respect to any Person, any Equity Interests of
such Person which, by their terms, or by the terms of any security into which
they are convertible or for which they are putable or exchangeable, or upon the
happening of any event or condition, (a) mature (excluding any maturity as
result of an optional redemption by the issuer thereof) or are mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, or are redeemable
at the option of the holder thereof, in whole or in part, or otherwise provide
for scheduled, mandatory payments of dividends in cash, in each case prior to
the Maturity Date, in each case other than (i) for any Qualified Equity
Interests and cash in lieu of fractional shares or (ii) solely as a result of a
change of control, asset sale, casualty, condemnation, eminent domain or similar
event, so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale, casualty, condemnation, eminent domain or similar
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable, or (b) are convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (x) debt
securities or (y) any Equity Interest referred to in clause (a) above (provided
that only that portion of the Equity Interests that so mature or are so
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to the Maturity Date shall be deemed
to be Disqualified Stock); provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees, directors or consultants of the
Borrower or its Subsidiaries or by any such plan to such employees, directors or
consultants, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s, director’s or consultant’s termination, death
or disability. Notwithstanding the foregoing, (i) Permitted Bond Hedges shall
not for purposes of this definition be deemed to be Disqualified Stock and (ii)
any class of Equity Interest of any Person that by its terms authorizes such
Person to satisfy its obligations thereunder by the delivery of Qualified Equity
Interests shall not for purposes of this definition be


12
    

--------------------------------------------------------------------------------





deemed to be Disqualified Stock.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than (i) any such
Subsidiary substantially all of the assets of which consist of capital stock of
(or such capital stock and debt owed or treated as owed by) one or more
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code or other Subsidiaries described in this clause (i) or
(ii) any such Subsidiary that is owned by either (A) a Subsidiary organized
under the laws of a jurisdiction other than a jurisdiction located in the United
States of America or (B) a subsidiary described in clause (i) of this
definition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in ‎Section
4.01 are satisfied (or waived in accordance with ‎Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtDomain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of or exposure to any Hazardous Material or to employee health and safety
matters.
“Environmental Liability” means any liability, contingent or otherwise
(including


13
    

--------------------------------------------------------------------------------





any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of or relating to the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, and for the avoidance of doubt, (i)
Convertible Debt Securities shall not for purposes of this definition be deemed
to be an Equity Interest and (ii) Permitted Bond Hedges shall not for purposes
of this definition be deemed to be an Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the “minimum funding standard” within the meaning of Section 412 or
430 of the Code or Section 302 of ERISA, whether or not waived; (c) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (f) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan (including any liability under Section 4062(e) of
ERISA) or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
within the meaning of Section 4245 of ERISA or in “endangered” or “critical
status”, within the meaning of Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


14
    

--------------------------------------------------------------------------------





“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in ‎Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under ‎Section 2.19(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to ‎Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with ‎Section
2.17(f) and (d) any withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average rate (rounded upwards, if necessary, to the next 1/100 of 1%)
charged to Citibank on such day for such transactions as determined by the
Administrative Agent; provided, that, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to ‎Section 5.01(a) or ‎5.01(b).


15
    

--------------------------------------------------------------------------------





“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation of the primary obligor; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business or any indemnification obligations entered into in the ordinary course
of business or customary indemnification obligations entered into in connection
with transactions permitted by this Agreement. The amount of any Guarantee shall
be deemed to be the lower of (i) an amount equal to the stated or determined
amount of the primary obligation in respect of which such Guarantee is made and
(ii) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee, or, if such
Guarantee is not an unconditional guarantee of the entire amount of the primary
obligation and such maximum amount is not stated or determinable, the amount of
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof determined by such Person in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, mold, infectious or medical wastes and all other substances or wastes
of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in ‎Section 2.20.


16
    

--------------------------------------------------------------------------------





“Indebtedness” of a Person means, without duplication, (1) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
which represent extensions of credit (whether or not representing obligations
for borrowed money) to such Person, (iii) constituting reimbursement obligations
with respect to letters of credit and banker’s acceptances issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than (A) trade accounts payable, intercompany payables, charges
and expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (B) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of the Borrower in accordance with GAAP), (v)
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of any other
Person of the kinds referred to in clause (i), (ii), (iii) or (iv) above or
clause (vi), (vii) or (viii) below, (vi) for its net mark-to-market exposure
under Swap Agreements, (vii) for its Capitalized Lease Obligations and (viii)
with respect to Disqualified Stock and (2) the obligations of others, whether or
not assumed, secured by Liens on property of such Person. Notwithstanding the
foregoing, clause (1) (vii) shall not include any obligations of the Borrower or
any Subsidiary classified as capitalized lease obligations under GAAP or for
other accounting purposes, but for which the Borrower and its Subsidiaries do
not make and are not required to make any cash payment.
“Indebtedness for Borrowed Money” of a Person means, without duplication, (a)
the outstanding principal amount of indebtedness for borrowed money (whether or
not evidenced by bonds, debentures, notes or similar instruments), (b)
Capitalized Lease Obligations, (c) unpaid reimbursement obligations with respect
to drawn letters of credit and banker’s acceptances issued for the account of
such Person (to the extent not already cash collateralized), (d) the obligations
of such Person for the deferred purchase price of property or services (other
than (A) trade accounts payable, intercompany payables, charges and expenses,
deferred revenue and other accrued liabilities (including deferred payments in
respect of services by employees), in each case incurred in the ordinary course
of business, and (B) any earn-out obligation or other post-closing balance sheet
adjustment prior to such time as it becomes a liability on the balance sheet of
the Borrower in accordance with GAAP), (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (a), (b), (c) or (d) above and (f) all Indebtedness of the types referred
to in clauses (a) through (e) above of any partnership in which any Loan Party
or any subsidiary is a general partner, except to the extent that Indebtedness
is expressly made non-recourse to such Person. Notwithstanding the foregoing,
clause (b) shall not include any obligations of the Borrower or any Subsidiary
classified as capitalized lease obligations under GAAP or for other accounting
purposes, but for which the Borrower and its Subsidiaries do not make and are
not required to make any cash payment.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.


17
    

--------------------------------------------------------------------------------





“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information Memorandum” means the Confidential Information Memorandum dated
August 2018 relating to the Borrower and the Transactions.
“Interest Coverage Ratio” means the ratio, determined as of the end of each of
the Borrower’s fiscal quarters, of (i) Consolidated Adjusted EBITDA to (ii)
Consolidated Interest Charges, in each case for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with ‎Section 2.08 in the form
attached hereto as Exhibit H-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to the Administrative Agent and each of the Lenders, twelve
months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investment” has the meaning set forth in Section 6.05.
“IRS” means the United States Internal Revenue Service.


18
    

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to ‎Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.
“Leverage Ratio” means the ratio, determined as of the end of each of the
Borrower’s fiscal quarters, of (i) Indebtedness for Borrowed Money to (ii)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Bloomberg
screen or, in the event such rate does not appear on either of such Bloomberg
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day for U.S. Dollars and
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBOR
Screen Rate and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to ‎Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with the
then-prevailing market practice for syndicated loans in the United States (or,
if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no such market practice
for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as the Administrative Agent determines in consultation with
the Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest


19
    

--------------------------------------------------------------------------------





of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
‎Section 2.10(e), the Subsidiary Guaranty (as applicable), and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Administrative Agent or any Lenders in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative. In no event shall any Swap Agreement constitute a
Loan Document.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under this Agreement or (c) the legality, validity, binding effect
or enforceability against the Borrower of any Loan Document.
“Material Disposition” means any disposition of property or series of related
dispositions of property that yields gross proceeds to the Borrower and its
Subsidiaries in excess of $500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to ‎Section 5.01(a) or ‎(b) (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to ‎Section 5.01(a) or ‎(b),
the most recent financial statements referred to in ‎‎Section 3.04(a)),
contributed greater than five percent (5%) of consolidated revenue (after giving
effect to intercompany eliminations) for such


20
    

--------------------------------------------------------------------------------





period, (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets (after giving effect to intercompany eliminations) as of such date
or (iii) which is designated by the Borrower as a Material Subsidiary; provided
that, if at any time the aggregate amount of consolidated revenues or
Consolidated Total Assets attributable to all Subsidiaries (other than Foreign
Subsidiaries) that are not Material Subsidiaries exceeds fifteen percent (15%)
of consolidated revenues (after giving effect to intercompany eliminations) for
any such period or fifteen percent (15%) of Consolidated Total Assets (after
giving effect to intercompany eliminations) as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
ten (10) days after written request by the Administrative Agent, the
Administrative Agent) shall designate sufficient Subsidiaries (other than
Foreign Subsidiaries) as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries.
“Maturity Date” means the earlier to occur of (i) September 4, 2023 and (ii) the
date that is 91 days prior to the stated maturity of the 2023 Notes if on such
date both (x) any of the 2023 Notes are still outstanding and (y) the Borrower
has consolidated unrestricted cash and cash equivalents of less than the
principal amount of such 2023 Notes then outstanding plus $400 million.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in ‎Section
9.02(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


21
    

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to ‎Section 2.19).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in ‎Section 9.04(c).
“Participant Register” has the meaning assigned to such term in ‎Section
9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash and/or
of Equity Interests of the Borrower and is entered into in connection with any
Convertible Debt Securities, the purpose of which is to mitigate dilution upon
conversion of such Convertible Debt Securities (including, but not limited to,
any bond hedge transaction, warrant transaction, or capped call transaction),
including, without limitation, bond hedge transactions entered into and warrants
issued in connection with the Specified Converts, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with ‎Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with ‎Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including pledges or deposits securing liabilities
for reimbursement or indemnity arrangements and letters of credit or bank
guaranty reimbursement arrangements with respect thereto);
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in


22
    

--------------------------------------------------------------------------------





each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of ‎Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;
(h)    Liens arising from precautionary Uniform Commercial Code filings or
similar filings relating to operating leases;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection within the importation of
goods;
(j)    licenses of intellectual property in the ordinary course of business
(including, intercompany licensing of intellectual property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and
(k)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease of real property or personal property;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty


23
    

--------------------------------------------------------------------------------





(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    investments permitted by the Borrower’s investment policy as previously
disclosed to the Administrative Agent and in effect on the Effective Date (and
as amended, restated, supplemented or otherwise modified from time to time with
the consent (such consent not to be unreasonably withheld and shall not be
required other than for purposes of this definition) of the Administrative
Agent; provided that changes that do not affect the tenor or quality of the
investments permitted thereby shall not require such consent).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means DebtDomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Stock” means any Equity Interests that are not Disqualified Stock.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning assigned to such term in ‎Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.


24
    

--------------------------------------------------------------------------------





“Removal Effective Date” has the meaning assigned to such term in Article VIII.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or paying any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment and (ii)
any payment with respect to, or early unwind or settlement of, any Permitted
Bond Hedge shall not constitute a Restricted Payment.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans.
“Revolving Loan” means a Loan made pursuant to ‎Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country, (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(b)(ii).
“SEC” means the United States Securities and Exchange Commission.


25
    

--------------------------------------------------------------------------------





“Specified Converts” means the 2019 Notes and the 2023 Notes.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which by its terms is subordinated to payment of the
obligations under the Loan Documents. No Indebtedness of the Borrower or any
Subsidiary shall be deemed to be subordinated in right of payment to any other
Indebtedness solely by virtue of Liens, guarantees, maturity or payments, or
structural subordination.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each Material Subsidiary and each other Subsidiary
that is designated by the Borrower or the Administrative Agent as such pursuant
to ‎Section 5.09, in each case, that is a party to the Subsidiary Guaranty;
provided that notwithstanding anything to the contrary, no Foreign Subsidiary
shall be a Subsidiary Guarantor. Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01.
“Subsidiary Guaranty” means the Guaranty in the form of Exhibit F (including any
and all supplements thereto) and executed by any Subsidiary Guarantor from time
to time after the Effective Date, as amended, restated, supplemented or
otherwise modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the


26
    

--------------------------------------------------------------------------------





following shall not be deemed a “Swap Agreement”: (i) any phantom stock or
similar plan (including, any stock option plan) providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries, (ii) any stock option or
warrant agreement for the purchase of Equity Interests of the Borrower, (iii)
the purchase of Equity Interests or Indebtedness (including securities
convertible into Equity Interests) of Borrower pursuant to delayed delivery
contracts, accelerated stock repurchase agreements, forward contracts or other
similar agreements and (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.
“Syndication Agent” means Wells Fargo Bank, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans at such time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents and the borrowing of Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
‎Section 2.17(f)(ii)(B)(3).
“Venture Fund” means Palo Alto Networks Venture Fund LLC.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and


27
    

--------------------------------------------------------------------------------





conversion powers are described in the EU Bail-In Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing” or
“Eurocurrency Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that in the event that the Borrower requests such
an amendment, the Administrative Agent and the Required Lenders shall negotiate
in good faith to evaluate such proposed amendment. Notwithstanding any


28
    

--------------------------------------------------------------------------------





other provision contained herein, other than for purposes of Sections 3.04,
5.01(a) and 5.01(b), all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by such Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.
(a)    All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction, shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation), as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to ‎Section 5.01(a) or ‎Section 5.01(b) (or, prior
to the delivery of any such financial statements, ending with the last fiscal
quarter included in the financial statements referred to in ‎Section 3.04(a)),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of (but without giving effect to
any synergies or cost savings) and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness


29
    

--------------------------------------------------------------------------------





in order that the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.

SECTION 1.06.    Eurocurrency Rate. Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto, or replacement rate therefor.

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender, severally and not jointly, agrees to make Revolving Loans
to the Borrower in Dollars from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Total Revolving Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to ‎Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections ‎2.14, ‎2.15, ‎2.16 and
‎2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurocurrency Revolving
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall


30
    

--------------------------------------------------------------------------------





not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)) (a) in
the case of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 12:00 p.m., New York City time,
on the date of the proposed Borrowing. Each such written Borrowing Request shall
specify the following information in compliance with ‎Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04.    [Reserved].

SECTION 2.05.     [Reserved].

SECTION 2.06.    [Reserved].

SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 2:00


31
    

--------------------------------------------------------------------------------





p.m., New York City time on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (by irrevocable written notice) by the
time that a Borrowing Request would be required under ‎Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) elect an Interest
Period for Eurocurrency Loans that does not comply with ‎Section 2.02(d) or (ii)
convert any Borrowing to a Borrowing of a Type not available under such
Borrowing.
(c)    Each Interest Election Request shall specify the following information in
compliance with ‎Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses ‎(iii) and ‎(iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


32
    

--------------------------------------------------------------------------------





(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Revolving Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
‎Section 2.11, the Total Revolving Credit Exposure would exceed the Aggregate
Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph ‎(b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective


33
    

--------------------------------------------------------------------------------





Commitments.

SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and its registered
assigns and in the form attached hereto as Exhibit I. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to ‎Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this ‎Section 2.11.
The Borrower shall notify the Administrative Agent by written notice of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by ‎Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with ‎Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in ‎Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid


34
    

--------------------------------------------------------------------------------





Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by ‎Section 2.13 and (ii) break funding payments pursuant to
‎Section 2.16.
(b)    If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings in an aggregate principal amount sufficient to
cause the aggregate principal amount of all Revolving Credit Exposures to be
less than or equal to the Aggregate Commitment.

SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the Available Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    [Reserved].
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph ‎(a) of this Section.
(d)    Accrued interest on each Revolving Loan shall be payable in arrears on
each


35
    

--------------------------------------------------------------------------------





Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph ‎(c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan or for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing or for the applicable
Interest Period, as the case may be, shall be ineffective or (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that:


36
    

--------------------------------------------------------------------------------





(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the supervisor for the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and, notwithstanding anything to the contrary in ‎Section 9.02, any such
amendment shall become effective at 5:00 p.m. (New York City time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment; provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. 
If no LIBOR Successor Rate has been determined and the circumstances under
clause ‎(i) above exist, the obligation of the Lenders to make or continue
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods).  Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Eurocurrency Borrowing
of, conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans in the amount specified therein.

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C)


37
    

--------------------------------------------------------------------------------





Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or such other Recipient hereunder, whether of
principal, interest or otherwise, then the Borrower will pay to such Lender or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or such other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to ‎Section 2.11), the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under ‎Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to ‎Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost


38
    

--------------------------------------------------------------------------------





or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the eurocurrency market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this ‎Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this ‎Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent


39
    

--------------------------------------------------------------------------------





on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 9.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph ‎(e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in ‎Section 2.17(f)(ii)(A)), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of


40
    

--------------------------------------------------------------------------------





copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed copies of IRS Form W-
8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (such certificate, and any
certificate described in Section 2.17(f)(ii)(B)(4) below, a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time


41
    

--------------------------------------------------------------------------------





thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this ‎Section 2.17 (including by
the payment of additional amounts pursuant to this ‎Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this ‎Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph ‎(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph ‎(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
‎(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information


42
    

--------------------------------------------------------------------------------





relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this ‎Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this ‎Section 2.17, the term “applicable
law” includes FATCA.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under ‎Section
2.15, ‎2.16 or ‎2.17, or otherwise) prior to 1:00 p.m., New York City time on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made and (ii) to the Administrative Agent at its offices as set
forth in Section 9.01 and except that payments pursuant to Sections ‎2.15, ‎2.16
or ‎2.17 and ‎9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms


43
    

--------------------------------------------------------------------------------





of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to ‎2.07(b) ‎2.18(d) or ‎9.03(c), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses ‎(i) and ‎(ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under ‎Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to ‎Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to ‎Section 2.15 or ‎2.17, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under ‎Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
‎Section 2.17 or (iii) any Lender becomes a


44
    

--------------------------------------------------------------------------------





Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in ‎Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to ‎Section 2.15 or ‎2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
‎Section 2.15 or payments required to be made pursuant to ‎Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20.    Increase Option. The Borrower may from time to time elect to
increase the Commitments in minimum increments of $25,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$350,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase) shall be
required for any increase in Commitments pursuant to this ‎Section 2.20.
Increases and new Commitments created pursuant to this ‎Section 2.20 shall
become effective on the date agreed by the Borrower, the Administrative Agent
and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
shall become effective under this paragraph unless, (i) on the proposed date of
the effectiveness of such increase, the conditions set forth in paragraph ‎(b)
of ‎Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion


45
    

--------------------------------------------------------------------------------





of the outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
‎Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
‎Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this ‎Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time and no Lender shall be
obligated to participate in any such increase contemplated by this ‎Section
2.20.

SECTION 2.21.    [Reserved].

SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to ‎Section 2.12(a); and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to ‎Section 9.02); provided, that, except as
otherwise provided in ‎Section 9.02, this clause ‎(b)) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.
(c)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III




46
    

--------------------------------------------------------------------------------





Representations and Warranties
The Borrower represents and warrants to the Lenders that:

SECTION 3.01.    Organization; Powers; Subsidiaries. Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 to the Disclosure Letter identifies as of the Effective Date each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law or shares held by nominees on behalf of the Borrower or any
Subsidiary as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Material Subsidiary are validly issued and outstanding and, to
the extent applicable, fully paid and nonassessable and, as of the Effective
Date, all such shares and other equity interests indicated on Schedule 3.01 to
the Disclosure Letter as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens. Except as set forth in Schedule 3.01 to the Disclosure Letter, as of
the Effective Date there are no outstanding commitments or other obligations of
the Material Subsidiaries to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of such Material Subsidiary.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions on the part of such Loan Party and, if
required, actions by equity holders of such Loan Party. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Loan Parties or any order of any Governmental Authority binding on any Loan
Party, (c) will not violate or result in a default under any indenture, material
agreement or other material instrument (including the Specified Converts)
binding upon the Loan Parties or their assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders (i) its consolidated balance
sheet and statements


47
    

--------------------------------------------------------------------------------





of income, stockholders equity and cash flow as of and for the fiscal year ended
July 31, 2017 reported on by Ernst & Young LLP, independent public accountants,
and (ii) its consolidated balance sheet and statements of income and cash flow
as of and for the fiscal quarter and the portion of the fiscal year ended April
30, 2018, in each case certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause ‎(ii) above.
(b)    Since July 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05.    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the Borrower’s knowledge, the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(c)    There are no strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries pending or, to their knowledge, threatened in writing that
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters, to the extent
such violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All material payments due from
the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities


48
    

--------------------------------------------------------------------------------





on the books of the Borrower or such Subsidiary, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Borrower or any
of its Subsidiaries is bound.

SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.    Disclosure. When taken together with the Borrower’s filings
with the SEC, the Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written or formally presented
information (other than projections or forward-involving information and
information of a general economic or industry specific nature) furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains, when furnished and taken as a whole, and taken as a whole with the
Borrower’s filings with the SEC, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information are subject to significant uncertainties and
contingencies and that no assurances can be given that any particular projected
financial information will be realized and that variances between actual results
and projected financial results can be material). As of the Effective Date, the
information included in each Beneficial Ownership Certification is


49
    

--------------------------------------------------------------------------------





true and correct.

SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
‎Section 6.02.

SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions. The Borrower, its Subsidiaries and their respective directors,
officers and, to the knowledge of Borrower, employees, are in compliance in all
material respects with Anti-Corruption Laws and applicable Sanctions. None of
the Borrower, any Subsidiary or any of their respective directors, officers or,
to the knowledge of the Borrower or such Subsidiary, employees is a Sanctioned
Person.

ARTICLE IV

Conditions

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with ‎Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents to be delivered on
the Effective Date and such other legal opinions, certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan Parties, covering
such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and


50
    

--------------------------------------------------------------------------------





certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer
of the Borrower, confirming compliance with the conditions set forth in
paragraphs ‎(a) and ‎(b) of ‎Section 4.02.
(e)    The Lenders, the Administrative Agent and the lead arranger for the
credit facility evidenced hereby shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower hereunder.
(f)    The Administrative Agent shall have received all documentation and other
information reasonably requested by the Administrative Agent or any Lender at
least five days prior to the Effective Date under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act.
(g)    At least five days prior to the Effective Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower
to each Lender that so requests.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing, except to the extent such representation and warranty specifically
refers to an earlier date, in which case it shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on


51
    

--------------------------------------------------------------------------------





the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    not later than three (3) Business Days after any delivery of financial
statements under clause ‎(a) or ‎(b) above, a certificate of a Financial Officer
of the Borrower in the form set forth on Exhibit J (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
‎Section 6.10, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in ‎Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such


52
    

--------------------------------------------------------------------------------





certificate.
(d)    promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender may reasonably request
acting in good faith.
Documents required to be delivered pursuant to clauses ‎(a), ‎(b) and ‎(d) of
this ‎Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall, upon request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies, or links to
access such documents) of such documents.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent, on behalf of each Lender, prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (i) preserve, renew and keep in full force and effect its legal existence and
the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business and (ii) maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except in the
case of each of clauses ‎(i) and ‎(ii) (other than in the case of legal
existence with respect to the Borrower), where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under ‎Section 6.04.


53
    

--------------------------------------------------------------------------------






SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (but not more than once per calendar year unless an Event
of Default exists). The Borrower acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Borrower and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders. Notwithstanding
the foregoing, neither the Borrower nor its Subsidiaries shall be required to
disclose or discuss, or permit the inspection, examination or making of extracts
of any document, book, record or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, such Lender or their representatives is
then prohibited by applicable law or any agreement binding on Borrower or its
Subsidiaries or (iii) is protected from disclosure by the attorney-client
privilege or the attorney work product privilege.

SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and implement
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.


54
    

--------------------------------------------------------------------------------






SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, working capital, acquisitions, capital expenditures,
Restricted Payments, repurchases of stock and repayments of Indebtedness, in
each case to the extent permitted or not prohibited under this Agreement. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers and employees shall not use directly (or
to the knowledge of the Borrower or any Subsidiary, indirectly), the proceeds of
any Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.09.    Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Subsidiary”, the Borrower
shall provide the Administrative Agent with written notice thereof and shall
cause each such Subsidiary to deliver to the Administrative Agent the Subsidiary
Guaranty (or, a joinder to the Subsidiary Guaranty in the form contemplated
thereby, as applicable) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions (to be similar to the legal opinions delivered on the Effective Date)
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01.    Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
to the Disclosure Letter and extensions, renewals, refinancings and replacements
of any such Indebtedness with Indebtedness of a similar type that does not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such extensions, renewals,


55
    

--------------------------------------------------------------------------------





refinancings or replacements;
(c)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(d)    Guarantees by any Subsidiary Guarantor of Indebtedness of the Borrower;
(e)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets and related software,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
(and any additions, accessions, parts, improvements and attachments thereto and
the proceeds thereof) prior to the acquisition thereof, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within one hundred eighty (180) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause ‎(e) shall not exceed
$100,000,000 at any time outstanding;
(f)    Indebtedness of any Subsidiary as an account party in respect of trade or
standby letters of credit, bank guarantees, bankers’ acceptances and similar
instruments and any guarantees of such Indebtedness of another Subsidiary;
(g)    Indebtedness with respect to surety, appeal, indemnity, performance or
other similar bonds in the ordinary course of business or with respect to
agreements providing for indemnification, adjustment of purchase price, earn-out
payments, earnest money or similar obligations in connection with any
acquisitions, dispositions permitted by ‎Section 6.04 or Section 6.05 or other
uses provided for in clause (d) of the definition of Permitted Encumbrances;
(h)    Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;
(i)    customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;
(j)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business;
(k)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof pursuant to an acquisition permitted hereunder; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;
(l)    Indebtedness of Subsidiaries in an aggregate principal amount of such
Indebtedness, when aggregated with the aggregate principal amount of
Indebtedness and other obligations permitted by ‎Section 6.02(k) not exceeding
the greater of $50,000,000 and 2.0% of


56
    

--------------------------------------------------------------------------------





Consolidated Tangible Assets at any time outstanding;
(m)    Indebtedness incurred in connection with Swap Agreements permitted by
Section 6.06;
(n)    Indebtedness arising in connection with (i) customary cash management
services, (ii) overdraft facilities and (ii) the endorsements of instruments for
deposit in the ordinary course of business; and
(o)    Indebtedness consisting of obligations under repurchase agreements.

SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the date hereof and set forth in Schedule 6.02 to
the Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset (other than any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus any accrued and unpaid
interest and premium payable by the terms of such obligations thereon and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals, refinancings or replacements);
(c)    any Lien existing on any property or asset (and any additions,
accessions, parts, improvements and attachments thereto and the proceeds
thereof) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than any additions, accessions, parts, improvements
and attachments thereto and the proceeds thereof) of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (plus any
accrued and unpaid interest and premium payable by the terms of such obligations
thereon and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements);
(d)    Liens on fixed or capital assets and related software (and any additions,
accessions, parts, improvements and attachments thereto and the proceeds
thereof) acquired,


57
    

--------------------------------------------------------------------------------





constructed or improved by the Borrower or any Subsidiary; provided that (i) in
the case of any Subsidiary, such security interests secure Indebtedness
permitted by clause ‎(e) of ‎Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed, at the time
of the incurrence of such Indebtedness, the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets (other than any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) of the
Borrower or any Subsidiary;
(e)    Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and banker’s
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;
(f)    Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;
(g)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;
(h)    assignments of the right to receive income effected as part of the sale
of a Subsidiary or a business unit that is otherwise permitted pursuant to
‎Section 6.04;
(i)    Liens on insurance proceeds securing the premium of financed insurance
proceeds;
(j)    Liens on cash collateral securing reimbursement obligations with respect
to letters of credit, bank guarantees and bankers’ acceptances and similar
instruments, and Liens on cash collateral or margin posted for obligations
arising under Swap Agreements, in each case, that are not otherwise prohibited
under this Agreement and are in respect of transactions entered into in the
ordinary course of business;
(k)    Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above; provided that the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens, when aggregated with
the aggregate outstanding principal amount of Indebtedness permitted by ‎Section
6.01(l), does not exceed the greater of $50,000,000 and 2.0% of Consolidated
Tangible Assets at any time outstanding;
(l)    Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfer of funds;
(m)    deposits as security for contested taxes or contested import or customs
duties;


58
    

--------------------------------------------------------------------------------





(n)    any encumbrance or restriction with respect to the transfer of Equity
Interests of any Person that is not a Subsidiary;
(o)    Liens of a collecting bank arising in the ordinary course of business
under the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon;
(p)    Liens securing obligations in respect of repurchase agreements; provided
that such Liens shall apply to such investments against which such obligations
are incurred, together with the income and proceeds thereof; and
(q)    Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods.

SECTION 6.03.    [Reserved].

SECTION 6.04.    Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
(ii)    (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is a Loan Party or in which such surviving entity becomes a
Loan Party (provided that any such merger involving the Borrower must result in
the Borrower as the surviving entity) or (B) any Subsidiary that is not a Loan
Party may merge into any other Subsidiary that is not a Loan Party;
(iii)    any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that if
any such Subsidiary is a Loan Party, the assets of such Subsidiary must be
distributed or transferred to another Loan Party; and
(iv)    the Borrower and its Subsidiaries may consummate acquisitions permitted
by ‎Section 6.05.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower


59
    

--------------------------------------------------------------------------------





and its Subsidiaries on the date of execution of this Agreement and businesses
reasonably related or incidental thereto or constituting a reasonable extension
thereof.
(c)    The Borrower will not, nor will it permit any of its Subsidiaries to,
change its fiscal year for GAAP purposes from the basis in effect on the
Effective Date, provided, that any Subsidiary subsequently acquired after the
Effective Date may change its fiscal year for GAAP purposes to correspond with
the Borrower’s fiscal year.
(d)    The Borrower will not reincorporate or reorganize in any jurisdiction
outside of the United States.

SECTION 6.05.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary (other than directors’ qualifying
shares as required by law or shares held by nominees on behalf of the Borrower
or any Subsidiary as required by law) prior to such merger or consolidation) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Indebtedness of, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit (each, an “Investment”), except:
(a)    Investments constituting Permitted Investments at the time made and
Investments existing as of the date hereof and set forth in Schedule 6.05 to the
Disclosure Letter and Investments to be made pursuant to written commitments set
forth on Schedule 6.05 to the Disclosure Letter;
(b)    Investments by the Borrower and its Subsidiaries existing on the date
hereof in the Equity Interests of its Subsidiaries;
(c)    (i) Guarantees by the Borrower of any Indebtedness, (ii) Guarantees by
any Subsidiary constituting Indebtedness permitted by ‎Section 6.01 and (iii)
Guarantees by the Borrower or any Subsidiary of obligations of the Borrower or
any Subsidiary not constituting Indebtedness;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges of
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, endorsements for collection
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or in connection
with a bankruptcy or reorganization;
(e)    Investments arising out of the receipt of non-cash consideration for any
disposition permitted by ‎Section 6.04 or any other disposition not prohibited
by this Agreement;


60
    

--------------------------------------------------------------------------------





(f)    advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business for travel, entertainment,
relocation, commission advances and analogous ordinary business purposes;
(g)    Investments arising under any Swap Agreement permitted pursuant to
‎Section 6.06;
(h)    to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances or
clauses (k) or (m) of Section 6.02;
(i)    Investments arising under any accelerated stock repurchase agreement,
forward contract or other similar agreement that is permitted pursuant to
‎Section 6.08(h);
(j)    Investments of any Person that becomes a Subsidiary after the date
hereof, provided that (i) such Investments exists at the time that such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;
(k)    Investments made by the Borrower in or to any Subsidiary or made by any
Subsidiary in or to the Borrower or any Subsidiary;
(l)    Investments made by Venture Fund in the ordinary course of business in an
aggregate amount not to exceed $100,000,000; and
(m)    any other Investment (including the formation of any Subsidiary in
connection with such acquisition and the capitalization of such Subsidiary
whether by capital contribution or intercompany loans) so long as both
immediately prior to and after giving effect (including giving effect on a pro
forma basis) thereto (i) no Default or Event of Default has occurred and is
continuing and (ii) the Borrower is in compliance with the financial covenants
set forth in ‎Section 6.10 for the most recently ended fiscal quarter.

SECTION 6.06.    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary or foreign exchange rates and (c) Permitted Bond Hedges.

SECTION 6.07.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its


61
    

--------------------------------------------------------------------------------





wholly owned (other than directors’ qualifying shares as required by law or
shares held by nominees on behalf of the Borrower or any Subsidiary as required
by law) Subsidiaries not involving any other Affiliate that is not a Subsidiary,
(c) any Restricted Payment permitted by ‎Section 6.08, any Investment permitted
by Section 6.04 and any Indebtedness permitted by Section 6.01, (d)
indemnification arrangements, employee agreements, compensation arrangements
(including equity-based compensation and fees paid to directors), benefit plans
or arrangements, and reimbursement of expenses of current or former employees,
consultants, officers and directors, (e) severance arrangements entered into in
the ordinary course of business, (f) extraordinary retention, bonus or similar
arrangements approved by the Borrower’s board of directors (or a committee
thereof) and (g) issuance of Equity Interests of the Borrower.

SECTION 6.08.    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends or make
distributions ratably with respect to their Equity Interests, (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees or other eligible
service providers of the Borrower and its Subsidiaries, (d) the Borrower may
distribute rights pursuant to a stockholder rights plan or redeem such rights,
provided that such redemption is in accordance with the terms of such
stockholder rights plan, (e) the Borrower may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issuance of its Equity Interests, (f) the Borrower may
repurchase or pay cash in lieu of fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversions of convertible securities or the exercise of warrants, (g) the
Borrower may make Restricted Payments in connection with the retention of Equity
Interests in payment of withholding taxes in connection with equity-based
compensation plans, (h) Borrower may enter into and purchase its Equity
Interests pursuant to any accelerated stock repurchase agreement, forward
contract or other similar agreement and perform its obligations thereunder,
provided that such repurchase of its Equity Interests is otherwise permitted
under clause ‎(e) or clause ‎(l) of this ‎Section 6.08 (for the avoidance of
doubt, the amount of all Restricted Payments made to purchase Equity Interests
pursuant to this clause ‎(h) shall be determined based upon the net cash
payments made after settlement of all payments and obligations pursuant to the
terms of such accelerated stock repurchase agreement, forward contract or other
similar agreement), (i) the Borrower or any Subsidiary may receive or accept the
return to the Borrower or any Subsidiary of Equity Interests of the Borrower or
any Subsidiary constituting a portion of the purchase price consideration in
settlement of indemnification claims, (j) the Borrower or any Subsidiary may
make cash payments in lieu of fractional shares in connection with the
conversion of any Equity Interests or make cash settlement payments upon the
exercise of warrants to purchase its Equity Interest or “net share settle”
warrants, (k) the Borrower may make payments or distributions required by
applicable law to dissenting stockholders of a target company on or after the
consummation of the acquisition by the Borrower of such target company, (l) the
Borrower may enter into, exercise its rights and perform its obligations under
Permitted Bond Hedges, and (m) the Borrower and its Subsidiaries may make any
other Restricted Payment so long as both immediately prior to and after giving
effect (including giving effect on a pro forma basis) thereto (i) no Default or
Event of Default has occurred and is continuing and (ii) the Borrower is in


62
    

--------------------------------------------------------------------------------





compliance with the financial covenants set forth in ‎Section 6.10 for the most
recently ended fiscal quarter.

SECTION 6.09.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in asset sale agreements, purchase
agreements, acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Subsidiary solely to the
extent in effect pending the consummation of such transaction, (iii) clause ‎(a)
of the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (iv) clause ‎(a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment,
sublicense, subletting, or encumbrance thereof, (v) the foregoing shall not
apply to restrictions and conditions in any indenture, agreement, document,
instrument or other arrangement relating to the assets or business of any
Subsidiary existing prior to the consummation of an acquisition in which such
Subsidiary was acquired (and not created in contemplation of such acquisition),
(vi) the foregoing shall not apply to contractual encumbrances or restrictions
in effect as of the date hereof and set forth on Schedule 6.09 to the Disclosure
Letter (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (vii)
the foregoing shall not apply to customary provisions in joint ventures
agreements (and other similar agreements) (provided that such provisions apply
only to such joint venture and to Equity Interests in such joint venture),
(viii) the foregoing shall not apply to customary net worth provisions or
similar financial maintenance provisions contained in real property leases
entered into by a Subsidiary, so long as the Borrower has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations under the Loan Documents, (ix) the foregoing shall not apply to
restrictions or conditions set forth in any agreement governing Indebtedness not
prohibited by ‎Section 6.01; provided that such restrictions and conditions are
customary for such Indebtedness, (x) the foregoing shall not apply to
restrictions on cash or other deposits imposed by customers under contracts
entered into the ordinary course of business, (xi) the foregoing shall not apply
to customary restrictions contained in agreements related to minority
Investments made by the Borrower or any Subsidiary in any Person that is not a
Subsidiary, and (xii) the foregoing shall not apply to restrictions under any
arrangement with any Governmental Authority imposed on any Foreign Subsidiary in
connection with government grants, financial aid, tax holidays or similar
benefits.

SECTION 6.10.    Financial Covenants.
(a)    Maximum Leverage Ratio. As of the end of each of its fiscal quarters
ending


63
    

--------------------------------------------------------------------------------





on and after January 31, 2019, the Borrower will not permit the Leverage Ratio
to be greater than 3.50 to 1.00.
(b)    Minimum Interest Coverage Ratio. As of the end of each of its fiscal
quarters ending on and after January 31, 2019, the Borrower will not permit the
Interest Coverage Ratio to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause ‎(a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in ‎Section 5.02, ‎5.03 (with respect to the Borrower’s
existence), ‎5.08 or 5.09 or in ‎Article VI;
(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause ‎(a), ‎(b) or ‎(d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving


64
    

--------------------------------------------------------------------------------





of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause ‎(g) shall not apply to (w) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, (x) any redemption, repurchase, conversion or settlement with
respect to any Convertible Debt Security pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default, (y) any
early payment requirement or unwinding or termination with respect to any
Permitted Bond Hedge or other Swap Agreement or (z) any Indebtedness that
becomes due as a result of a voluntary refinancing there of or a change of
control provision of any Indebtedness of a Subsidiary as a result of the
acquisition of such Subsidiary;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    the Borrower, any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause ‎(h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the Borrower, any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain unsatisfied or undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
holding a judgment in excess of $100,000,000 to attach or levy upon any assets
of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


65
    

--------------------------------------------------------------------------------





(m)    a Change in Control shall occur; or
(n)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause ‎(h) or (i) or of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower to the fullest extent permitted by applicable law; and in case of
any event with respect to the Borrower described in clause ‎(h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
fullest extent permitted by applicable law. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity.

ARTICLE VIII

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those


66
    

--------------------------------------------------------------------------------





expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in ‎Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in ‎Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
‎Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines


67
    

--------------------------------------------------------------------------------





in a final and non-appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and ‎Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further acknowledges that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent


68
    

--------------------------------------------------------------------------------





shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Syndication Agent as it makes with respect to the Administrative
Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph ‎(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at:
3000 Tannery Way
Santa Clara, CA 95054
Attn: General Counsel
Email: jtrue@paloaltonetworks.com


with a copy to:


3000 Tannery Way
Santa Clara, CA 95054
Attn: Chief Financial Officer
Email: kbonnano@paloaltonetworks.com


(ii)    if to the Administrative Agent, to it at its offices at:
Citibank Delaware, 1615 Brett Road, OPS II, New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Fax: (646) 274-5080
Email: GLAgentOfficeOps@Citi.com


With copies to:


69
    

--------------------------------------------------------------------------------





Agency Operations
AgencyABTFSupport@citi.com; and


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph ‎(b) below, shall be effective as provided in said paragraph ‎(b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ‎Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including via PDF)
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes or as otherwise expressly
set forth in this Agreement, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
‎(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses ‎(i)
and ‎(ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on DebtDomain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of


70
    

--------------------------------------------------------------------------------





such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.
(b)    Subject to Section 2.14(b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of definition of “Leverage
Ratio” in this Agreement (or defined terms used in such definition of “Leverage
Ratio”) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause ‎(ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change ‎Section 2.18(b)
or ‎(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition


71
    

--------------------------------------------------------------------------------





of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (vi) change the definition of “Applicable Percentage”
without the written consent of each Lender directly affected thereby or (vii)
except as permitted by Section 9.14, release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent (it being understood that any change to ‎Section 2.22 shall
require the consent of the Administrative Agent). Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause ‎(i), ‎(ii) or
‎(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause ‎(b) of ‎Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections ‎2.15 and ‎2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under ‎Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any


72
    

--------------------------------------------------------------------------------





of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent (which
shall be Davis Polk & Wardwell LLP) and of any special counsel and/or local
counsel to the Administrative Agent determined by the Administrative Agent to be
reasonably necessary in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of one
primary counsel for the Administrative Agent or the Lenders and of any special
counsel and/or local counsel to the Administrative Agent or the Lenders
determined by the Administrative Agent to be reasonably necessary, and one
counsel for all the Lenders other than the Administrative Agent (and in the case
of an actual or perceived conflict of interest where the Lender affected by such
conflict informs the Borrower and retains its own counsel, of another firm of
counsel for such affected Lender), in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (which, in the
case of fees, charges and disbursements of counsel, shall be limited to the
reasonable and documented fees, charges and disbursements of (i) one primary
counsel, one regulatory counsel and one additional local counsel in each
applicable jurisdiction, for the Indemnitees (taken as a whole) and (ii) one
additional regulatory counsel, and one additional counsel in each applicable
jurisdiction, for all the Lenders and other Indemnitees (taken as a whole) (and,
in the case of an actual or potential conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability of or relating to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses


73
    

--------------------------------------------------------------------------------





are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (w) the bad faith, gross negligence or willful
misconduct of such Indemnitee, (x) the material breach by such Indemnitee of its
express obligations under this Agreement pursuant to a claim initiated by the
Borrower, (y) any dispute solely among Indemnitees (not arising as a result of
an act or omission by the Borrower or any of its Subsidiaries or Affiliates)
other than claims against any of the Administrative Agent or the Lenders or any
of their Affiliates in its capacity or in fulfilling its role as the
Administrative Agent, lead arranger, bookrunner or any similar role under this
Agreement) or (z) arising from any settlement with respect to such losses,
claims, damages, liabilities or related expenses which is entered into by such
Indemnitee without the Borrower’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed), but if settled with the
Borrower’s prior written consent or if there is a final non-appealable judgment
against an Indemnitee in respect of such losses, claims, damages, liabilities or
related expenses, the Borrower agrees to indemnify and hold harmless each
Indemnitee from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with this
paragraph. The Borrower shall not, without the prior written consent of an
Indemnitee (such consent not to be unreasonably withheld, conditioned or
delayed), effect any settlement with respect to indemnified liabilities in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement includes an unconditional release of each Indemnitee from
all liability arising out of the applicable investigation, litigation or
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability or failure to act by or on behalf of such Indemnitee. Each of
the Administrative Agent and the Lenders hereby agrees, on behalf of itself and
its related Indemnitees, that any settlement entered into by the Administrative
Agent or such Lender, respectively, and its related Indemnitee in connection
with a claim or proceeding for which an indemnity claim is made against the
Borrower pursuant to the preceding sentence shall be so entered into in good
faith and not on an arbitrary or capricious basis. This ‎‎Section 9.03 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph ‎(a) or ‎(b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives to the fullest extent permitted by applicable law, any claim
against any Indemnitee (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or the use of the proceeds thereof.


74
    

--------------------------------------------------------------------------------





(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph ‎(c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than to any natural person or
the Borrower, any of its Subsidiaries or any of its Affiliates) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and


75
    

--------------------------------------------------------------------------------





obligations in respect of one class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non- public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this ‎Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
‎2.15, ‎2.16, ‎2.17 and ‎9.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this ‎Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register


76
    

--------------------------------------------------------------------------------





pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to ‎2.07(b), ‎2.18(d) or
‎9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than to any natural person or the Borrower, any of its
Subsidiaries or any of its Affiliates, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to ‎Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections ‎2.15, ‎2.16 and ‎2.17 (subject to
the requirements and limitations therein, including the requirements under
‎Section 2.17(f) (it being understood that the documentation required under
‎Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections ‎2.18 and ‎2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections ‎2.15, or ‎2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted


77
    

--------------------------------------------------------------------------------





by law, each Participant also shall be entitled to the benefits of ‎Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
‎Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections ‎2.15, ‎2.16, ‎2.17 and ‎9.03 and ‎Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements


78
    

--------------------------------------------------------------------------------





and understandings, oral or written, relating to the subject matter hereof.
Except as provided in ‎Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New


79
    

--------------------------------------------------------------------------------





York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph ‎(b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in ‎Section 9.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other professional advisors who need to know such information and are
informed of the confidential nature of such information, (b) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case each of the Administrative Agent and the
Lenders, as applicable, agree (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) to inform the Borrower promptly
thereof prior to such


80
    

--------------------------------------------------------------------------------





disclosure to the extent practicable and permitted by law, rule or regulation),
(c) upon the request or demand of any regulatory authority having jurisdiction
over the Administrative Agent or the Lenders or any of their respective
Affiliates, as applicable, or upon the good faith determination by counsel that
such information should be disclosed in light of ongoing oversight or review of
by any governmental or regulatory authority having jurisdiction over the
Administrative Agent or the Lenders or any of their respective Affiliates, as
applicable, (in which case the Administrative Agent or such Lender, as
applicable, agrees (except with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority) to promptly notify the Borrower thereof, in
advance, to the extent practicable and permitted by law, rule or regulation),
(d) to any other party to this Agreement, (e) to the extent necessary in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section or as otherwise agreed by the Borrower, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations or to any credit insurance provider
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) for the purposes of establishing a “due diligence” defense or (i)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source that
is not, to the knowledge of the Administrative Agent or such Lender
respectively, subject to confidentiality obligations owing to the Borrower or
any of its Subsidiaries and prohibiting such disclosure. Notwithstanding the
foregoing, none of the Administrative Agent or any Lender shall be required to
provide notice of any permitted disclosures made in connection with any
regulatory review of the Administrative Agent or such Lender by any governmental
agency or regulatory body with jurisdiction over the Administrative Agent or
such Lender, so long as such review is not specifically targeted at the Borrower
and notice thereof is not prohibited by applicable law, rule, regulation or
order. For the purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or such
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


81
    

--------------------------------------------------------------------------------





ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.

SECTION 9.14.    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section (including clause (b) below),
the Administrative Agent shall (and is hereby irrevocably authorized by each
Lender to) execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Subsidiary.
(c)    At such time as the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Obligations (other than contingent indemnity or reimbursement obligations and
Obligations expressly stated to survive such payment and termination) shall have
been paid in full in cash, the Commitments shall have been terminated, the
Subsidiary Guaranty (if any) and all obligations (other than contingent
indemnity or reimbursement obligations and Obligations expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.


82
    

--------------------------------------------------------------------------------






SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.17.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the lead arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42)


83
    

--------------------------------------------------------------------------------





of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the lead arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent and the
lead arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent


84
    

--------------------------------------------------------------------------------





such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




[Signature Pages Follow]


85
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


PALO ALTO NETWORKS, INC.
 
 
By:
/s/ KATHLEEN BONANNO
 
Name: Kathleen Bonanno
 
Title: Chief Financial Officer

 


Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------









CITIBANK, N.A., as a Lender and as Administrative Agent
By:
/s/ SUSAN M. OLSEN
 
Name: Susan M. Olsen
 
Title: Vice President

 


Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ JASON AUGUSTE
 
Name: Jason Auguste
 
Title: Vice President





Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------







CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ WILLIAM O’ DALY
 
Name: William O’ Daly
 
Title: Authorized Signatory



By:
/s/ KOMAL SHAH
 
Name: Komal Shah
 
Title: Authorized Signatory





Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ REBECCA KRATZ
 
Name: Rebecca Kratz
 
Title: Authorized Signatory





Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender
By:
/s/ MICHAEL KING
 
Name: Michael King
 
Title: Authorized Signatory





Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------







Royal Bank of Canada, as a Lender


By:
/s/ THEODORE BROWN
 
Name: Theodore Brown
 
Title: Authorized Signatory







Signature Page in Credit Agreement
Palo Alto Networks, Inc.
    

--------------------------------------------------------------------------------






SCHEDULE 2.01

COMMITMENTS
LENDER
COMMITMENT


Citibank, N.A.


$120,000,000


Wells Fargo Bank, N.A.


$105,000,000


Credit Suisse AG, Cayman Islands Branch


$43,750,000


Goldman Sachs Bank USA


$43,750,000


Morgan Stanley Bank, N.A.


$43,750,000


Royal Bank of Canada


$43,750,000


AGGREGATE COMMITMENT


$400,000,000

































    

--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:                                                                        

2.
Assignee:
                                                                        
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.
Borrower(s):    Palo Alto Networks, Inc.                            

4.
Administrative Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of September 4, 2018 among
Palo Alto Networks, Inc., the Lenders parties thereto, Citibank, N.A., as
Administrative Agent









___________
1 Select as applicable.




    

--------------------------------------------------------------------------------





6.
Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date:                            , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR 
 
[NAME OF ASSIGNOR]
By:
 
 
Title:

                        
ASSIGNEE 
 
[NAME OF ASSIGNEE]
By:
 
 
Title:



Consented to and Accepted:

CITIBANK, N.A.,
as Administrative Agent
By:
 
 
Title:

[Consented to:]3 
 
PALO ALTO NETWORKS, INC.
By:
 
 
Name:
Title:



___________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




2
    

--------------------------------------------------------------------------------











3
    

--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement (subject to such
consents, if any, as may be required thereunder) that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has independently and without reliance
on the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it




    

--------------------------------------------------------------------------------





will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.






2
    

--------------------------------------------------------------------------------






EXHIBIT B
[INTENTIONALLY OMITTED]






    

--------------------------------------------------------------------------------






EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated                   , 20    (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of September 4, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the Lenders party
thereto and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[                  ], thereby making the aggregate
amount of its total Commitments equal to $[            ].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:
 
 
Name:
 
Title:



Accepted and agreed to as of the date first written above:
PALO ALTO NETWORKS, INC.
By:
 
 
Name:
 
Title:



Acknowledged as of the date first written above:
CITIBANK, N.A. as Administrative Agent
By:
 
 
Name:
 
Title:







2
    

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated              , 20    (this “Supplement”), to
the Credit Agreement, dated as of September 4, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[               ].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement and to purchase the Assigned Interest; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.




    

--------------------------------------------------------------------------------





3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[               ]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


2
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:
 
 
Name:
 
Title:



Accepted and agreed to as of the date first written above:
PALO ALTO NETWORKS, INC.
By:
 
 
Name:
 
Title:



Acknowledged as of the date first written above:
CITIBANK, N.A. as Administrative Agent
By:
 
 
Name:
 
Title:







3
    

--------------------------------------------------------------------------------






EXHIBIT E

LIST OF CLOSING DOCUMENTS
PALO ALTO NETWORKS, INC.

CREDIT FACILITIES
September 4, 2018
LIST OF CLOSING DOCUMENTS1 
A.    LOAN DOCUMENTS
1.
Credit Agreement (the “Credit Agreement”) by and among Palo Alto Networks, Inc.,
a Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and Citibank, N.A., in its capacity
as Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the Lenders
in an initial aggregate principal amount of $400,000,000.

SCHEDULE
Schedule 2.01
--    Commitments

EXHIBITS
Exhibit A
--    Form of Assignment and Assumption

Exhibit B
--    [Intentionally Omitted]

Exhibit C
--    Form of Increasing Lender Supplement

Exhibit D
--    Form of Augmenting Lender Supplement

Exhibit E
--    List of Closing Documents

Exhibit F
--    Form of Subsidiary Guaranty

Exhibit G-1
--    Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2
--    Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit G-3
--    Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4
--    Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1
--    Form of Borrowing Request

Exhibit H-2
--    Form of Interest Election Request

Exhibit I
--    Form of Note

Exhibit J
--    Form of Compliance Certificate



___________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.






    

--------------------------------------------------------------------------------







2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.
If there will be any Subsidiary Guarantors on the Effective Date, the Subsidiary
Guaranty executed by the Subsidiary Guarantors and delivered to the
Administrative Agent for the benefit of the Lenders.

B.    CORPORATE DOCUMENTS
4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (x) in the
case of the Borrower, authorized to request a Borrowing and (y) in the case of
the Guarantors, authorized to Guarantee the Obligations.

5.
Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.

C.    OPINIONS
6.
Opinion of Wilson Sonsini Goodrich & Rosati PC, counsel for the Borrower.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS
7.
A Certificate signed by the Chief Executive Officer or a Financial Officer of
the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

8.
Beneficial Ownership Certification.







2
    

--------------------------------------------------------------------------------






EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY
THIS GUARANTY (as amended, restated, supplemented or modified from time to time,
this “Guaranty”) is made as of [               ], by and among each of the
undersigned (the “Initial Guarantors” and along with any additional Subsidiaries
of the Borrower which become parties to this Guaranty by executing a supplement
hereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.
WITNESSETH
WHEREAS, Palo Alto Networks, Inc., a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
Citibank, N.A., in its capacity as administrative agent (the “Administrative
Agent”), have entered into a certain Credit Agreement dated as of September 4,
2018 (as the same may be amended, modified, supplemented and/or restated, and as
in effect from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit and other financial
accommodations to be made by the Lenders to the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan) that:
(A)     It is a corporation, partnership or limited liability company duly
incorporated, organized or formed, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.
(B)     It (to the extent applicable) has the requisite power and authority and
legal right to execute




    

--------------------------------------------------------------------------------





and deliver this Guaranty and to perform its obligations hereunder. The
execution and delivery by each Guarantor of this Guaranty and the performance by
each Guarantor of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action by such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in proceeding in equity
or at law.
(C)     Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law or regulation or
its charter, by-laws or other organizational documents or violate or result in a
default under any indenture, material agreement or other material instrument
binding upon it or its assets, or give rise thereunder to require any payment to
be made by it, or (ii) result in the creation or imposition of any Lien on any
of its assets. No consent or approval of, registration or filing with, or any
action by, any Governmental Authority is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty, except such as have been obtained or made and are in full force and
effect.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
(as defined below) shall remain unpaid (other than Obligations expressly stated
to survive the termination of the Credit Agreement and the Commitments), it
will, and, if necessary, will enable the Borrower to, fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Credit Agreement.
SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement (including any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower or any Guarantor (or would accrue
but for the operation of applicable bankruptcy or insolvency laws), whether or
not such interest is allowed or allowable as a claim in any such proceeding) and
(ii) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrower of all of the agreements, conditions, covenants, and obligations
of the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Notwithstanding the foregoing, and for the
avoidance of doubt, any obligations arising from Permitted Bond Hedges and all
other amounts payable under any Permitted Bond Hedges shall not be considered
Guaranteed Obligations. Upon (x) the failure by the Borrower to pay punctually
any such amount or perform such obligation, and (y) such failure continuing
beyond any applicable grace or notice and cure period, each of the Guarantors
agrees that it shall forthwith on demand pay such amount or perform such
obligation at the place and in the manner specified in the Credit Agreement or
the relevant Loan Document, as the case may be. Each of the Guarantors hereby
agrees that this Guaranty is an absolute, irrevocable and unconditional guaranty
of payment and is not a guaranty of collection.


2
    

--------------------------------------------------------------------------------





SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)     any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(B)     any modification or amendment of or supplement to the Credit Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Obligations guaranteed hereby;
(C)     any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
(D)     any change in the corporate, partnership or other existence, structure
or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
(E)     the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
(F)     the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;
(G)     the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
(H)     the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;


3
    

--------------------------------------------------------------------------------





(I)     any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)     the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;
(K)     the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(L)     any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.
SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than contingent indemnity or
reimbursement obligations or other Obligations expressly stated to survive the
termination of the Credit Agreement and the Commitments) shall have been paid in
full in cash and the Commitments under the Credit Agreement shall have
terminated or expired. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower or any other
party under the Credit Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise (including pursuant to any settlement entered into
by a Holder of Guaranteed Obligations in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
SECTION 6. General Waivers; Additional Waivers.
(A)     General Waivers. Each of the Guarantors irrevocably waives to the
fullest extent permitted by applicable law acceptance hereof, presentment,
demand or action on delinquency, protest, the benefit of any statutes of
limitations and, to the fullest extent permitted by law, any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against the Borrower, any other guarantor of the Guaranteed
Obligations, or any other Person.
(B)     Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives to the fullest extent permitted by law:
(i)     any right it may have to revoke this Guaranty as to future indebtedness
arising under the Loan Documents;
(ii)     (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice


4
    

--------------------------------------------------------------------------------





of any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (e) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)     its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party; and each Guarantor further waives to the fullest extent permitted
by applicable law any defense arising by reason of any disability or other
defense (other than the defense that the Guaranteed Obligations shall have been
fully and finally performed) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;
(iv)     (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and
(v)     any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.
SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(A)     Subordination of Subrogation. Until the Guaranteed Obligations (other
than contingent indemnity or reimbursement obligations or other Obligations
expressly stated to survive the termination of the Credit Agreement and the
Commitments) have been paid in full in cash, the Guarantors (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) agree
not to exercise any right to enforce any remedy which the Holders of Guaranteed
Obligations


5
    

--------------------------------------------------------------------------------





or the Administrative Agent now have or may hereafter have against the Borrower,
any endorser or any guarantor of all or any part of the Guaranteed Obligations
or any other Person, and, until the Guaranteed Obligations (other than
contingent indemnity or reimbursement obligations or other Obligations expressly
stated to survive the termination of the Credit Agreement and the Commitments)
have been paid in full in cash, the Guarantors waive to the fullest extent
permitted by law any benefit of, and any right to participate in, any security
or collateral given to the Holders of Guaranteed Obligations and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of the Borrower to the Holders
of Guaranteed Obligations. Should any Guarantor have the right, notwithstanding
the foregoing, to exercise its subrogation rights, each Guarantor hereby
expressly and irrevocably (A) subordinates any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations (other than contingent indemnity or reimbursement
obligations or other Obligations expressly stated to survive the termination of
the Credit Agreement and the Commitments) and (B) waives to the fullest extent
permitted by applicable law any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations (other
than contingent indemnity or reimbursement obligations or other Obligations
expressly stated to survive the termination of the Credit Agreement and the
Commitments) are paid in full in cash. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
other Holders of Guaranteed Obligations and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Administrative Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).
(B)     Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than contingent indemnity or
reimbursement obligations or other Obligations expressly stated to survive the
termination of the Credit Agreement and the Commitments); provided that, as long
as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest, and any other payments of any kind,
from any Obligor with respect to Intercompany Indebtedness. Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
any Obligor, all rights, liens and security interests of such Guarantor, whether
now or hereafter arising and howsoever existing, in any assets of any other
Obligor shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets. If all or any part of
the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold in each case except as permitted or not prohibited by the
Credit Agreement, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than contingent
indemnity or reimbursement obligations or other Obligations expressly stated to
survive the


6
    

--------------------------------------------------------------------------------





termination of the Credit Agreement and the Commitments) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations (other than
contingent indemnity or reimbursement obligations or other Obligations expressly
stated to survive the termination of the Credit Agreement and the Commitments)
and the termination of all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Guaranteed Obligations, such Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Holders of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed Obligations.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than contingent indemnity or
reimbursement obligations or other Obligations expressly stated to survive the
termination of the Credit Agreement and the Commitments) have been paid in full
(in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Guaranteed Obligations have been
terminated, except as otherwise permitted by the Credit Agreement, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.
SECTION 8. Contribution with Respect to Guaranteed Obligations.
(A)     To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations (other
than contingent indemnity and reimbursement obligations) satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity obligations) and termination of the Credit Agreement, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(B)     As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(C)     This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


7
    

--------------------------------------------------------------------------------





(D)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(E)     The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and payment of the Guaranteed
Obligations (other than contingent indemnity obligations) in cash and the
termination of the Credit Agreement.
SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement or any other Loan Document shall nonetheless be payable by
each of the Guarantors hereunder forthwith on demand by the Administrative
Agent.
SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.


8
    

--------------------------------------------------------------------------------





SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.
SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.
SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.
(A)     CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(B)     WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER


9
    

--------------------------------------------------------------------------------





SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.
(C)     TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.
SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
SECTION 18. Taxes, Expenses of Enforcement, Etc.
(A)     Taxes.
(i)     Each payment by any Guarantor hereunder shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Guarantor determines, in its sole discretion exercised in good faith, that
it is so required to withhold Taxes, then such Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Guarantor shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(ii)     In addition, such Guarantor making a payment hereunder shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, Other Taxes.
(iii)     As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(iv)     The Guarantors shall indemnify each Recipient for any Indemnified Taxes
that are paid or payable by such Recipient in connection with any Loan Document
(including amounts payable under this Section 18(A)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 18(A) shall be paid within ten (10)
days after the Recipient delivers to any Guarantor a certificate stating the
amount of any Indemnified


10
    

--------------------------------------------------------------------------------





Taxes so payable by such Recipient. Such certificate shall be conclusive of the
amount so payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 18(A) on behalf of any of its beneficial owners, an
indemnity payment under this Section 18(A) shall be due only to the extent that
such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
(v)     By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.
(B)     Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.
SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates. The rights of each Holder of Guaranteed Obligations under this
subsection are in addition to all other rights and remedies that such Holder of
Guaranteed Obligations may have.
SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.
SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


11
    

--------------------------------------------------------------------------------





SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).
SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
SECTION 24. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate at the time or times and in the manner
set forth in Section 9.14 of the Credit Agreement.
Remainder of Page Intentionally Blank.


12
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.
[GUARANTORS]
By:
 
 
Name:
 
Title:





13
    

--------------------------------------------------------------------------------







Acknowledged and Agreed as of the date first written above:

CITIBANK, N.A., as Administrative Agent
By:
 
 
Name:
 
Title:





14
    

--------------------------------------------------------------------------------







ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) made as of
[                ], by and among [GUARANTORS TO COME] (the “Initial Guarantors”
and along with any additional Subsidiaries of the Borrower, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this              day of             , 20   .
[NAME OF NEW GUARANTOR]
By:
 
Its:
 







15
    

--------------------------------------------------------------------------------






EXHIBIT G-1
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date:                       , 20[   ]








    

--------------------------------------------------------------------------------






EXHIBIT G-2
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date:                       , 20[   ]








    

--------------------------------------------------------------------------------






EXHIBIT G-3
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date:                       , 20[   ]




    

--------------------------------------------------------------------------------






EXHIBIT G-4
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Palo Alto Networks, Inc. (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date:                       , 20[   ]






    

--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF BORROWING REQUEST
Citibank, N.A.,
as Administrative Agent
for the Lenders referred to below
Citibank Delaware, 1615 Brett Road, OPS II, New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Facsimile: (646) 274-5080
Email: GLAgentOfficeOps@Citi.com
With a copy to:
383 Madison Avenue
New York, New York 10179
Attention: Donatus Anusionwu
Facsimile: [__________]
Re: Palo Alto Networks, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Palo Alto Networks, Inc. (the
“Borrower”), the Lenders from time to time party thereto and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:
1.
Aggregate principal amount of Borrowing:1                 

2.
Date of Borrowing (which shall be a Business Day):                 

3.
Type of Borrowing (ABR or Eurocurrency):                 

4.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                

5.    Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:
                       
1 Not less than applicable amounts specified in Section 2.02(c).
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.








    

--------------------------------------------------------------------------------





[Signature Page Follows]


2
    

--------------------------------------------------------------------------------







The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
Very truly yours,

PALO ALTO NETWORKS, INC.,
as the Borrower
By:
 
 
Name:
 
Title:







3
    

--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
Citibank, N.A.,
as Administrative Agent
for the Lenders referred to below
Citibank Delaware, 1615 Brett Road, OPS II, New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Facsimile: (646) 274-5080
Email: GLAgentOfficeOps@Citi.com
Re: Palo Alto Networks, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of September 4, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Palo Alto Networks, Inc. (the
“Borrower”), the Lenders from time to time party thereto and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:                 

2.
Aggregate principal amount of resulting Borrowing:                 

3.
Effective date of interest election (which shall be a Business Day):
                

4.
Type of Borrowing (ABR or Eurocurrency):                 

5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):1
                

[Signature Page Follows]
___________
1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.






    

--------------------------------------------------------------------------------







Very truly yours,


PALO ALTO NETWORKS, INC.,
as the Borrower
By:
 
 
Name:
 
Title:







2
    

--------------------------------------------------------------------------------






EXHIBIT I
[FORM OF]

NOTE
September 4, 2018
FOR VALUE RECEIVED, the undersigned, PALO ALTO NETWORKS, INC., a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid amount of all
Loans made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of September 4, 2018 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and Citibank, N.A., as Administrative Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower to the fullest extent permitted by applicable law.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation,




    

--------------------------------------------------------------------------------





a receiver, trustee or debtor in possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
*****




    
PALO ALTO NETWORKS, INC.
By:
 
 
Name:
 
Title:









    

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    

--------------------------------------------------------------------------------






EXHIBIT J
[FORM OF]

COMPLIANCE CERTIFICATE
For the fiscal quarter ended __________, 20__.
To:
Citibank, N.A., as Administrative Agent

Re:
Credit Agreement dated as of September 4, 2018 (as amended, restated, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Palo
Alto Networks, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and Citibank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned Financial Officer hereby certifies as of the date hereof that
[he/she] is the [chief financial officer][principal accounting officer]
[treasurer][controller] of the Borrower and that, in such capacity, [he/she] is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:
[Use following paragraph 1 for the fiscal year-end financial statements:]
[1. Accompanying this Certificate (or previously delivered or deemed delivered
to the Administrative Agent) are the year-end audited consolidated financial
statements required by Section 5.01(a) of the Credit Agreement for the fiscal
year of the Borrower and its Subsidiaries ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
[1. Accompanying this Certificate (or previously delivered or deemed delivered
to the Administrative Agent) are the unaudited consolidated financial statements
required by Section 5.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower and its Subsidiaries ended as of the above date. Such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or have caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Loan Parties during
the accounting period covered by the financial statements accompanying this
Certificate.
3.    A review of the activities of the Loan Parties during such fiscal period
has been made under




    

--------------------------------------------------------------------------------





the supervision of the undersigned with a view to determining whether during
such fiscal period the Loan Parties performed and observed all their obligations
under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned during such fiscal period, the Loan Parties
performed and observed each covenant and condition of the Loan Documents
applicable to them.]
[or:]
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    Attached hereto are detailed calculations of the financial covenants
contained in Section 6.10 of the Credit Agreement as of the end of the fiscal
period covered by the financial statements accompanying this Certificate, which
calculations are true and accurate in all material respects on and as of the
date of this Certificate.
5.    Since July 31, 2017,
[ select one:]
[there has been no change in GAAP or in the application thereof.]
[or:]
[there has been a change in GAAP or in the application thereof and such changes,
as well as the effect on the financials referred to in paragraph 1, are set
forth in the following list:]


This ___ day of ___, 20__.
PALO ALTO NETWORKS, INC.
By:
 
 
Name:
 
Title:







    

--------------------------------------------------------------------------------






Attachment to Compliance Certificate
Computation of Financial Covenants
For the four fiscal quarters ended:     , 20     .
1.
Leverage Ratio
 
 
 
(a)
Indebtedness for Borrowed Money
 
 
 
(i) the outstanding principal amount of indebtedness for borrowed money (whether
or not evidenced by bonds, debentures, notes or similar instruments)
$______________
 
 
(ii) Capitalized Lease Obligations8
$______________
 
 
(iii) unpaid reimbursement obligations with respect to drawn letters of credit
and banker’s acceptances issued for the account of such Person (to the extent
not already cash collateralized)
$______________
 
 
(iv) the obligations of such Person for the deferred purchase price of property
or services (other than (A) trade accounts payable, intercompany payables,
charges and expenses, deferred revenue and other accrued liabilities (including
deferred payments in respect of services by employees), in each case incurred in
the ordinary course of business, and (B) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of the Borrower in accordance with GAAP)
$______________
 
 
(v) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clause (i), (ii),
(iii) or (iv) above
$______________
 
 
(vi) all Indebtedness of the types referred to in clauses (i) through (v) above
of any partnership in which any Loan Party or any subsidiary is a general
partner, except to the extent that Indebtedness is expressly made non-recourse
to such Person
$______________
 
 
(vii) Consolidated Funded Indebtedness

[Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi)]
$______________
 
(b)
Consolidated Adjusted EBITDA
 
 
 
(i) Consolidated Net Income
$______________

___________
8 Capitalized Lease Obligations shall not include any obligations of the
Borrower or any Subsidiary classified as capitalized lease obligations under
GAAP or for other accounting purposes, but for which the Borrower and its
Subsidiaries do not make and are not required to make, any cash payment.




    

--------------------------------------------------------------------------------







 
 
(ii) Consolidated Interest Charges
$______________
 
 
(iii) federal, state, local and foreign income taxes payable by the Borrower and
its Subsidiaries (including, without limitation, any franchise taxes or other
taxes based on income, profits or capital and all other taxes that are included
in the provision for income tax line item on the consolidated income statement
of the Borrower and its Subsidiaries)
$______________
 
 
(iv) depreciation and amortization expense including amortization of intangibles
(including, but not limited to, goodwill)
$______________
 
 
(v) increases in deferred or unearned revenue or substantially equivalent items
for such period (net of any increases in deferred costs (which deferred costs,
for avoidance of doubt, do not include deferred commissions, capitalized costs
to acquire revenue contracts or substantially equivalent items)
$______________
 
 
(vi) all non-cash expenses/losses or charges (other than any such non- cash
expenses/losses or charges that represent an accrual or reserve for future cash
expenses or charges or that relate to the write-down of current assets),
including, without limitation, non-cash stock based employee compensation
expenses and non-cash expenses or charges in connection with (A) “goodwill
impairment losses” under FASB Statement 142, (B) unrealized losses resulting
from mark-to-market accounting in respect of Swap Agreements and (C) unrealized
losses on equity investments
$______________
 
 
(vii) any transition, integration and similar fees, charges and expenses related
to Material Acquisitions or Material Dispositions incurred within the first
twelve (12) months of such Material Acquisition or Material Disposition
$______________
 
 
(viii) restructuring charges9
$______________
 
 
(ix) any extraordinary expenses, charges or losses
$______________
 
 
(x) any extraordinary gains (less all fees and expenses related thereto)
$______________

___________
9 The amount that may be added back pursuant to clauses (b)(vii) and (b)(viii)
in the aggregate for any four fiscal quarter period may not exceed 10% of
Consolidated Adjusted EBITDA for such period (determined without giving effect
to any such adjustment pursuant to this proviso)).




    

--------------------------------------------------------------------------------





 
 
(xi) any decreases in deferred or unearned revenue or substantially equivalent
items for such period (net of any decreases in deferred costs (which deferred
costs, for avoidance of doubt, do not include deferred commissions, capitalized
costs to acquire revenue contracts or substantially equivalent items) for such
period)
$______________
 
 
(xii) all non-cash income or gains for such period including, without
limitation, unrealized gains resulting from mark-to-market accounting in respect
of Swap Agreements and unrealized gains on equity investments
$______________
 
 
(xiii) Consolidated EBITDA
 
[Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix) - (x) –
(xi) – (xii)]
 
 
(c)
Consolidated Leverage Ratio [(a)(vii)/(b)(xiii)]
________:1:00
2
Interest Coverage Ratio
 
(a)
Consolidated Adjusted EBITDA
[1(b)(xiii) above]
$______________
 
(b)
Consolidated Interest Charges
 
 
 
(i) all interest, premium payments, amortization of debt discount, fees, charges
and related expenses in connection with Indebtedness (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP
$______________
 
 
(ii) the portion of rent expense under capital leases that is treated as
interest in accordance with GAAP
$______________
 
 
(iii) the implied interest component of Synthetic Lease Obligations
$______________
 
 
(iv) Consolidated Interest Charges
 
[Sum of (i) + (ii) + (iii)]
$______________
 
(c)
Consolidated Interest Coverage Ratio [(a)/(b)(iv)]
________:1:00









    

--------------------------------------------------------------------------------






Attachment to Officer’s Certificate
Consolidated Adjusted EBITDA

For the four fiscal quarters ended:     , 20     .


Consolidated EBITDA
Quarter Ended [ ]
Quarter Ended [ ]
Quarter Ended [ ]
Quarter Ended [ ]
Four Fiscal Quarters Ended [ ]
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+Income taxes
 
 
 
 
 
+Depreciation and Amortization
 
 
 
 
 
+Increases in deferred or unearned revenue (net of increases in deferred costs)
 
 
 
 
 
+Non-cash expenses/losses and charges
 
 
 
 
 
+Any transition, integration and similar fees, charges and expenses related to
Material Acquisitions or Material Dispositions incurred within the first twelve
(12) months of such Material Acquisition or Material Disposition
 
 
 
 
 
+Restructuring charges
 
 
 
 
 
+Any extraordinary expenses, charges or losses
 
 
 
 
 
-Any extraordinary gains (less all fees and expenses related thereto)
 
 
 
 
 
- Any decreases in deferred or unearned revenue (net of decreases in deferred
costs)
 
 
 
 
 
-Non-cash income and gains
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 












